PETITION FOR REINSTATEMENT

ORDER

PER CURIAM:
AND NOW, this 22nd day of January, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board of the Supreme Court of Pennsylvania dated November 27, 1996, the Petition for Reinstatement is denied, and the requirements of Disciplinary Board Rule § 89.272(c) are hereby waived.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.